DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  


Response to Arguments

Applicant argument/remarks made in the Amendment filed on 10/27/2021 have been fully considered but were not found to be persuasive. Applicant has amended Claims 1, 5, 6, 8 and 15. Accordingly, Claims 1-19, 21 are currently pending. 

With respect to the amendment made to the claims, a new 103 rejection has been issued by relying on new references to address the change to scope of previous invention. Therefore, this office action is based on a new ground of rejection. Applicant is advised to review detailed mapping of claim limitations to the relevant sections of the Kulick et al. US 2013/0036109 and Churchill et.al, US 20090307205. 
 
In response to the Applicant’s argument on page 7-8: recited: “.. Applicant respectfully asserts that the cited are fails to teach or suggest at least one Key Circle of people in a social network, wherein the at least one Key Circle includes at least one person individually selected by the user for the search request" as recited in claims 1, 8, and 15.”

Examiner respectfully disagree with Applicant based on following teachings of Li, recites: “a people search user interface that has a pre-selected function, location, industry, company, title, or keywords search facet corresponding to a member profile attribute of the member”
Accordingly, Li discloses a step for providing user with a search interface providing a number of features for selecting “Key Circles” such as location, industry, company and title with respect to the member profile as well as keywords search facet. Please see further details in the section of claim rejection.

Furthermore, regarding Applicant’s argument on page 8 recited: “Further, Applicant respectfully asserts that the cited references fail to teach or suggest at least "conducting a search of data in the social network, including user behavior data and potential target objects relating to user behavior data, based on the request" as recited in independent claims 1, 

Examiner respectfully disagree based on the teachings of Li in paragraph [0022] where he discloses a step for utilizing member’s behavior such as members interaction with the various applications may be used for searching in the social network
(Li [0022] As members interact with the various applications, services and content made available via the social network service, the members' behavior (e.g., content viewed, links or member-interest buttons selected, etc.) may be monitored and information concerning the member's activities and behavior may be stored, for example, as indicated in FIG. 1 by the database with reference number 32.)

"wherein the target object is merchandise" as recited in claim 8, and "conducting a search for potential target objects that are not part of the at least one key circle based on the request" as recited in claim 15”

Since Applicant amended the claim 8 and 15, Examiner is now based on a new ground of rejection for cited paragraph above in this office action as following. Churchill disclose a step for let users specify a search query about an item of interest (i.e., “target object is merchandise”) and have the engine find any matching items. The search query is typically expressed as a set of words that identify the desired concept (i.e., “conducting a search for potential target objects that are not part of the at least one key circle based on the request”) 
In another words, the “a set of words that identify the object or merchandise” may or may not necessarily related to the “Key Circle” (i.e., “.. are not part of ..”). Because “a set of words” may be completely independent from “Key Circle” f a desired item or merchandise.
(Churchill et.al, US 20090307205 [0033] Social search manager module 110 introduces the concept of search queues--items for which an answer is not needed immediately, and where the user is willing to wait for a response from friends (one of whom is the search engine itself). While these are common in social recommendation sites and in the form of to-do and task list
(Churchill et.al, US 20090307205 [0036] The algorithmic search engine 116 is an information retrieval system for finding information stored on internet web servers using algorithmic search programs. Search engines provide an interface to web search tools that enable users to specify a search query about an item of interest and have the engine find any matching items. The search query is typically expressed as a set of words that identify the desired concept that one or more documents may contain.)


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-19, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-19, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that “A computer implemented method, comprising: receiving a search request for a target object from a user, the request comprising at least one keyword and at least one Key Circle of people in a social network, wherein the at least one
Key Circle includes at least one person individually selected by the user for the search request..” of claims 1-19, 21 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 8, the limitations directed to additional elements include: “A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to:.”
In exemplary claim 1, limitations reciting the abstract idea are as follows: “receiving a search request for a target object from a user, the request comprising at least one keyword and at least one Key Circle of people in a social network, wherein the at least one Key Circle includes at least one person individually selected by the user for the search request” (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about a command to search for at least one person and/or key circle from the social network, individually selected by the user. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
In exemplary claim 8, limitations reciting the abstract idea are as follows: “.. wherein the computer readable program, when executed on a computing device .. conducting a search based on the request; and returning a result of the search to the user, wherein the result includes at least one item that includes the target object, wherein the target object is related to both the at least one keyword and the at least one Key Circle” (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of receiving a request and conducting a search based on the request of given scope. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and 
In exemplary claim 15, limitations reciting the abstract idea are as follows: “A system, comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to: receive a search request for a target object from a user, the request comprising at least one keyword and at least one Key Circle of people in a social network, wherein the at least one Key Circle includes at least one person individually selected by the user for the search request.” (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of the receiving a search request and performing a search based on the given scope. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to “a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing” However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements ([FIG.1] and paragraph [0039] illustrated: “.. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, cell phones..”), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraph [0039] of the published instant specification describe “In cloud computing node 10 there is a computer system/server 12 (which can be a portable electronic device such as a communication device), which is operational with numerous other general purpose or special purpose computing system environments or configurations”, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 9, 10, 12, 13, 14, 15, 16, 17, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. Pub. No.: US 2017/0091629, hereinafter Li, in view of Kulick et al. US 2013/0036109, hereinafter Kulick.

As per claim 1, (Currently Amended) A computer implemented method, comprising: (Li discloses a method of configuring a people search user interface that has a pre-selected function, location, industry, company, title (i.e., “at least one Key Circle of people in a social network”) or keywords search facet (i.e., “at least one keyword”) corresponding to a member profile attribute of the member (i.e., “.. Key Circle of people in a social network”) that is configured to generate search results of members based (i.e., “Key Circle of people in a social network”) on the pre-selected search facet.) receiving a search request for a target object from a user, the request comprising at least one keyword and at least one Key Circle of people in a social network, 
 (Li [0042] Examples of success metrics for this intent may include Joined groups (with a list or a reference link to latest associated updates). In some embodiments, the intent determination system 200 may display a people search user interface that has a pre-selected function, location, industry, company, title, or keywords search facet corresponding to a member profile attribute of the member, and that is configured to generate search results of members based on the pre-selected search facet.

 (Furthermore, Li discloses a step for utilizing member’s behavior such as member’s interaction (i.e., “including user behavior data and potential target objects relating to user behavior data”) with the various applications may be used for searching in the social network) conducting a search of data in the social network, including user behavior data and potential target objects relating to user behavior data, based on the request; and returning a result of the search to the user, wherein the result includes at least one item that includes the target object, wherein the target object is related to both the at least one keyword and the at least one Key Circle.
(Li [0022] As members interact with the various applications, services and content made available via the social network service, the members' behavior (e.g., content viewed, links or member-interest buttons selected, etc.) may be monitored and information concerning the member's activities and behavior may be stored, for example, as indicated in FIG. 1 by the database with reference number 32.)

With respect to claim 1, Li does not explicitly discloses a method of configuring search requests including “at least one Key Circle and/or the at least one person in the at least one Key Circle is assigned a weight” for searching:
wherein the at least one Key Circle includes at least one person individually selected by the user for the search request, from a social network associated with the user, wherein the at least one Key Circle and/or the at least one person in the at least one Key Circle is assigned a weight; 

However, Kulick discloses a method of configuring search engine by giving more weight to search results that are associated with the searching user's social graph such as contacts of the user (i.e., “at least one Key Circle is assigned a weight”)
(Kulick [0003] A large number of search results can be returned for a given query. Consequently, it can be difficult for a searching user to choose a result that is most relevant to the searching user or that provides advice that the searching user is comfortable relying upon. A searching user may give more weight to search results that are associated with reviews, opinions, or other content associated with the searching user's social graph (e.g., contacts of the user) and/or other users. However, these search results can be clouded by content associated with other users.

Thus, one of ordinary skill in the art would have motivated to use the teachings of Kulick, a method of executing refined search by including a group or people from a list because it enhances a search result by limiting the scope of “Key Circle” for the query results, improving the user's search experience and to make content associated with the user's social graph more visible and accessible to the user (See Kulick paragraph [0008])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kulick into the system of Li because, they are analogous art as being directed to the same field of endeavor, a method of searching information in the social networking services. (See Li par. [0001] thru [0015], Kulick Abstract, [FIG. 2])

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Kulick and further in view of Derks et al., US 20140280053, hereinafter Derks.

As per claim 2, (Previously Presented) The method of claim 1, further comprising: 
Li does not explicitly discloses a method of generating contact list based on the social network associated with the user:
providing a contact list to the user, the contact list generated based on the social network associated with the user, wherein the at least one Key Circle is selected by the user from the contact list for the search request.  

However, Derks discloses a method of generating contact list based on social group information:
(Derks [0058] For example, as shown in FIG. 4, automatic group generator 404 may receive group information 412, which may include a contacts list, a calendar appointment, a message thread, a social group indication, etc. Automatic group generator 404 may analyze group information 412 to generate a group of persons by including the persons found in the data structure included in group information 412 (e.g., persons in the contact list, persons listed in an appointment, persons included in a messaging thread, persons included in a social group, etc.).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Derks into the combined system of Li because, the contact list allows user reach an individual in the list to discuss further regards to a specific subject matter, a topic or an interest related to the group.

As per claim 3, (Original) The method of claim 2, wherein the contact list comprises at least one extended contact list, and wherein the extended contact list includes one or more person who has a second-degree relationship with the user. 

Li teaches a method of connecting people from 1st degree to 2nd degree (e.g., extended contact): 
(Li, par. [0042] lines 6-10: ask for introductions from 1st degree to 2nd Degree connections (e.g., people in your function, location, industry, company, title, keywords); join groups (e.g., with people in your function, location, industry, company, title, keywords);
 
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kulick and further in view of Ahmed et al., Pub. No.: US 2012/0185472 A1, hereinafter Ahmed.

As per claim 4, (Original) The method of claim 1, wherein the at least one item comprises: the target object; the at least one Key Circle; and tag information representing the relationship between the target object and the at least one Key Circle.  

Li and combined references do not explicitly teach a method of tag information representing the relationship between the target object and the at least one Key Circle.
However, Li in view of Ahmed teaches a method of using content in tweets hashtags associated with users in a group (Key Circle): 
(Ahmed, par. [0022] lines 1-6: “In another example embodiment, ranking or ordering of search results from a search of the Internet can be modified based upon information or content in tweets, retweets and/or hashtags associated with users in a group the searching user follows in Twitter.”)

One of ordinary skill in the art would have motivated to use teachings of Ahmed, using hashtags to associate with users in a group to determine online content for providing members in an online social networking service to increase viewership because it helps people discover the content in social media and become a part of a trending conversation.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed into the system of Li and combined because, they are analogous art as being directed to the same field of endeavor, the social networking service. 

Claims 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kulick, further in view of Churchill et.al, US 20090307205, hereinafter Churchill.

As per claim 5, (Currently Amended) The method of claim 1, (Li does not explicitly discloses) wherein the potential target objects are merchandise.

However, Churchill discloses a method of using the “a set of words to specify a search query about an item of interest (i.e., “target objects are merchandise”) and have the engine find any matching items
 (Churchill et.al, US 20090307205 [0036] The algorithmic search engine 116 is an information retrieval system for finding information stored on internet web servers using algorithmic search programs. Search engines provide an interface to web search tools that enable users to specify a search query about an item of interest and have the engine find any matching items. The search query is typically expressed as a set of words that identify the desired concept that one or more documents may contain.)

Thus, one of ordinary skill in the art would have motivated to use teachings of Churchill, a method of using the “a set of words to specify a search query about an item of interest because it would allow user most closely describe an item of interested, resulting improved user experiences.

As per claim 6, (Currently Amended) The method of claim 1, (Li discloses a method of modifying intent periodization score based on the appropriate weights associated with each of the intent)
wherein the weight is adjustable dynamically and wherein the result is ordered according to the weight of the at least one Key Circle and/or the at least one person in the at least one Key Circle.
(Li, [0034]: “Thus, once the intent prioritization scores are determined for each of the intents for a given member, each of the determined intent prioritization scores may be modified based on the appropriate weights associated with each of the intents. In this way, the intent determination system 200 may prioritize intents based on business logic, such that the intent of “help finding a job” is more likely to be associated with a member than the intent of “hire a member” or “stay informed”, etc.”)

As per claim 7, (Original) The method of claim 1, further comprising: (Li discloses a method of modifying (e.g., updating) intent prioritization score indicating an inferred likelihood (e.g., conducting further search based on the updated request) that a member has the corresponding intent (e.g., adjusted by the intent of user) receiving an updated search request, wherein the at least one Key Circle in the updated search request is adjusted by the user, conducting a further search based on the updated request.  
(Li [0034] lines 1-14: “As described above, the intent determination system 200 may generate a plurality of intent prioritization scores associated with a plurality of intents, each intent prioritization score indicating an inferred likelihood that a member has the corresponding intent while using the an online social networking service. In some embodiments, the intent determination system 200 may modify each of the intent prioritization scores based on the business logic rules stored in the database 206. For example, the business logic rules may specify weights associated with each intent, such as a weight of 2 associated with the intent of "help finding a job", a weight of 1.8 associated with the intent of "hire a member", a weight of 0.9 associated with the intent of "stay informed" ”)
As per claim 8, (Currently Amended) A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to: receive a search request for a target object from a user, (Li does not explicitly discloses) wherein the target object is merchandise, the request comprising at least one keyword and at least one Key Circle of people in a social network, 
Churchill disclose a step for let users specify a search query about an item of interest (i.e., “target object is merchandise”) and have the engine find any matching items. The search query is typically expressed as a set of words that identify the desired concept (i.e., “conducting a search for potential target objects that are not part of the at least one key circle based on the request”)
(Churchill et.al, US 20090307205 [0033] Social search manager module 110 introduces the concept of search queues--items for which an answer is not needed immediately, and where the user is willing to wait for a response from friends (one of whom is the search engine itself). While these are common in social recommendation sites and in the form of to-do and task list
(Churchill et.al, US 20090307205 [0036] The algorithmic search engine 116 is an information retrieval system for finding information stored on internet web servers using algorithmic search programs. Search engines provide an interface to web search tools that enable users to specify a search query about an item of interest and have the engine find any matching items. The search query is typically expressed as a set of words that identify the desired concept that one or more documents may contain.)

wherein the at least one Key Circle includes at least one person individually selected by the user for the search request, wherein the at least one Key Circle and/or the at least one person in the at least one Key Circle is assigned a weight; conducting a search based on the request; and returning a result of the search to the user, wherein the result includes at least one item that includes the target object, wherein the target object is related to both the at least one keyword and the at least one Key Circle.

With respect to the above section of claim 8 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 9, (Previously Presented) The computer program product of claim 8, wherein the computer readable program further causes the computing device to: provide a contact list to the user, the contact list generated based on the social network associated with the user, wherein the at least one Key Circle is selected from the contact list.  

Claims 9 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 10, (Original) The computer program product of claim 9, wherein the contact list comprises at least one extended contact list, and wherein the extended contact list includes one or more person who has a second-degree relationship with the user.  

Claims 10 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 11, (Original) The computer program product of claim 8, the at least one item comprises: the target object; the at least one Key Circle; and tag information representing the relationship between the target object and the at least one Key Circle. 

Claims 11 is analogous to claim 4 and is rejected under the same rationale as indicated above. 

As per claim 12, (Previously Presented) The computer program product of claim 8, (Li discloses) wherein the weight is adjustable dynamically.  
(Li, [0034]: “Thus, once the intent prioritization scores are determined for each of the intents for a given member, each of the determined intent prioritization scores may be modified based on the appropriate weights associated with each of the intents. In this way, the intent determination system 200 may prioritize intents based on business logic, such that the intent of “help finding a job” is more likely to be associated with a member than the intent of “hire a member” or “stay informed”, etc.”)

As per claim 13, (Previously Presented) The computer program product of claim 12, wherein the result is ordered according to the weight of the at least one Key Circle and/or the at least one person in the at least one Key Circle.  

Claims 13 is analogous to claim 6 and is rejected under the same rationale as indicated above.

As per claim 14, (Original) The computer program product of claim 8, wherein the computer readable program further causes the computing device to: receiving an updated search request, wherein the at least one Key Circle in the updated search request is adjusted by the user, conducting a further search based on the updated request.  

Claims 14 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 15, (Currently Amended) A system, comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to: receive a search request for a target object from a user, the request comprising at least one keyword and at least one Key Circle of people in a social network, wherein the at least one Key Circle includes at least one person individually selected by the user for the search request, wherein the at least one Key Circle and/or the at least one person in the at least one Key Circle is assigned a weight; conducting a search for potential target objects that are not part of the at least one key circle based on the request; and Page 4 of 8Appl. No. 16/144,026 Reply to Office Action of August 4, 2021 returning a result of the search to the user, wherein the result includes at least one item that includes the target object, wherein the target object is related to both the at least one keyword and the at least one Key Circle.  

Claims 15 is analogous to claim 8 and is rejected under the same rationale as indicated above.

As per claim 16, (Previously Presented) The system of claim 15, wherein the instructions further cause the processor to: provide a contact list to the user, the contact list generated based on the social network associated with the user, wherein the at least one Key Circle is selected from the contact list.  

Claims 16 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 17, (Original) The system of claim 16, wherein the contact list comprises at least one extended contact list, and wherein the extended contact list includes one or more person who has a second-degree relationship with the user.  

Claims 17 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 18, (Original) The system of claim 17, wherein the at least one item comprises: the target object; the at least one Key Circle; and tag information representing the relationship between the target object and the at least one Key Circle.  

Claims 18 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 19, (Previously Presented) The system of claim 15, wherein the weight is adjustable dynamically, and wherein the result is ordered according to the weight of the at least one Key Circle and/or the at least one person in the at least one Key Circle. 
 
Claims 19 is analogous to claim 6 and is rejected under the same rationale as indicated above.

As per claim 20, (Canceled)  

As per claim 21, (Previously Presented) The method of claim 1, wherein: (Li does not explicitly discloses) the Key Circle includes a first person and a second person, the first person is assigned a first weight and the second person is assigned a second weight, the first weight is based in part on a connection degree between the first person and the user, and the second weight is based in part on a connection degree between the second person and the user.   

However, Kulick discloses a method of configuring search engine by giving more weight to search results that are associated with the searching user's social graph such as contacts of the user (i.e., “a first person and a second person, the first person is assigned a first weight and the second person is assigned a second weight”)
(Kulick [0003] A large number of search results can be returned for a given query. Consequently, it can be difficult for a searching user to choose a result that is most relevant to the searching user or that provides advice that the searching user is comfortable relying upon. A searching user may give more weight to search results that are associated with reviews, opinions, or other content associated with the searching user's social graph (e.g., contacts of the user) and/or other users. However, these search results can be clouded by content associated with other users.

Thus, one of ordinary skill in the art would have motivated to use the teachings of Kulick, a method of executing refined search by including a group or people from a list because it enhances a search result by limiting the scope of “Key Circle” for the query results, improving the user's search experience and to make content associated with the user's social graph more visible and accessible to the user (See Kulick paragraph [0008])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kulick into the system of Li because, they are analogous art as being directed to the same field of endeavor, a method of searching information in the social networking services. (See Li par. [0001] thru [0015], Kulick Abstract, [FIG. 2])


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

METHOD AND SYSTEM FOR OBTAINING SOCIAL NETWORK INFORMATION (Guy et al., US 2010/0198633) - A method and system for obtaining social network information, by capturing a set of identities in a predefined proximity to a monitored identity at the given time, wherein an identity is an identity of a real person or a virtual identity.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154